N0.01-15-00535-CR
                                                            FILED W
                                                       .STCOUBTOFAP;^
                                                         Houston ^y-




                                                       CUEBK.

             IN    THE




   COURT      OF    APPEALS




          FOR      THE




FIRST   DISTRICT         OF    TEXAS




        AT    HOUSTON




                              APPELLATE    CASE    NAME:

                              In_ re_Jason_T._Pegues

                              APPELLATE    CASE    NUMBER:

                              01-15-00535-CR


                              TRIAL    COURT    CASE    NUMBER:

                              9A-DCR-02 6185

                              TRIAL    COURT:

                              240th DISTRICT COURT/FORT BEND COUNT1
                               N0.94-DCR-026185




In re    Jason   T.   Pegues

Relator




             RELATOR'S MOTION TO ENFORCE JUDGEMENT/FOR
           ACTUAL_ISSJLANCE_OF_RJ5LATOR^


TO THE HONORABLE COURT OF APPEALS:

      Comes now, Jason_T^_Pe£ues_#728196, Relator, Pro-se, respectfully
submit this motion to enforce judgement/for actual issuance of
relator's writ of mandamus in reference to appellate case number
01-15-00 535-CR. Relator would like to show this Honorable Court the

following:


                               Z5Q£S22SAt_5I§I25I

Around March 24,2015 Relator filed a Motion for Forensic DNA Testing
in which the Fort Bend District Attorney's Office received the motion

o
    * AEIil_3.L2015. Around June 12,2015 Relator filed a Petition for writ
o
    f Mandamus in this Honorable Court. (Appellate Case •#: 01-15-00535-CR).
The State filed a motion for extension of time around June_10x2015, in
which the trial court granted, extending the deadline date to

June 29,2015 which was requested by the State in it's motion.(SEE:
Attachment _'±A^) . Around JglZ 3,2 015 Relator filed an objection in the
trial court and requested for counsel,and that counsel do not file
anything until relator and counsel discuss every aspect of the c     ase




and agree on what's best to file in which the trial court never
responded to.Mempa v. Rhay,389 U.S.12_8. Shortly after, the State filed
    a second motion, requesting the trial Judge issue/enter orders to




                                       -1-
various parties for the location of the evidence in this case 2 618 5,

in which relator also objected to. (see: Attachment "g"). This

Honorable    court    ordered the trial      court to respond to relator's writ

of mandamus    30    days from the order,      in which the trial court did respond

to relator's writ of mandamus         around July 23,2015.       Relator responded to

the respondent's reply on July__30±2 015. The trial court additionally

granted the State's second motion to enter orders to various parties to

locate the    evidence    in this   case    so that   the   State can respond to

relator's    motion for forensic      DNA Testing.


                          NATURE_0F_PR0CEEDING

The nature of proceeding in regards to this motion is to compel the

trial court to make findings regarding post-conviction DNA Testing as

required by art.64.04 of the Tex.Code of Crim.Proc.                and to also enforce

this Honorable Court's Judgement to actual issue relator's writ of

mandamus.    The nature of this proceeding is to also prove and show this

Honorable Court that relator is constitutionally entitled to relief in

which he is requesting this court to grant based on the facts and the

official records of this case 2618 5. In re M. B. Jackson^2 38 S.W.3d 603

(TEX^APP.--Waco 2007); Inre Todd-Warren ALTSCHUL,238 S.W.3d 603.


                          STATEMENT    OF   THE   CASE


Relator is requesting that this Honorable Court actually issue relator's

writ of mandamus.       Relator along with this Honorable Court has          given

the respondent ample enough time to make a finding which is required

by code of criminal procedure art.64.04 due to relator's motion for

forensic DNA testing being filed on March 24,2015, nearly six (6)

months ago. The fact that the respondent granted a motion to enter

orders to various parties so that the state can make a finding,                and




                                      -2-
receiving affidavits from all parties with the exception of

Former_As sistant Distr ict„At to rney__Jam es_Sidney__Crow1ey_, who is in
contempt of court for not complying with a court order that was signed
by an Hon.Judge, all parties stating that they have no knowledge of
where the evidence in this case is located (SEE: Attachment_'^C^), the

respondent has still not made a finding, violating the Judge's
Adjudicative Responsibilities prescribed by the Judicial Canons as well
as the 1st, 5th, and 14th Amendments of the U.S. Constitution, nor have

the respondent attempted to file for extension, so relator reasonably
files this motion respectfully advise this Honorable Court to issue his
writ of mandamus so that a finding can be made (SEE: In re _M^B ^Jacks onj_

238 S.W.3d 603_(Tex±Ap_p_j.1-- Waco_2007 )), or grant relator relief of
immediately release from the Texas Department of Criminal Justice
System, vacating his sentence and charge due to relator being
constitutionally entitled to relief. Ex^arte-R^oslin-Marie^urn^r^^A
liHil1_112_!Z12L1P.LIZLlA££i1P.12> ' State._.of_ Texas , ex rel jL_Hill_v2._Court


862 S.W.2d 201 (Tex.App.--Houston [,'l 41h_Dig,tA T199 3 .

                          ISSUES   PRESENTED

                                   I.


Relator's Motion for DNA Testing was file around March 24,2015 based

on relator's court appointed counsel Cary M.Faden stating in a habeas

proceeding that DNA testing had been done and confirmed relator as the
perpetrator, which through investigation later revealed that aggravated
perjury had been committed because according to the record DNA test
results were inconclusive with no match. SEE: Attachmen.t_^D^. Counsel

made this false statement with intent to deceive, he was the one who

cross-examined the criminalist Monica Thompson (Attachment "D'Q .




                                   -3-
Counsel knew the knowledge of the statement meaning, made false

statement under oath in connection with an official proceeding;    and

that false statement was material and could have affected the course or

outcome of an official proceeding. Coleman v. State, 279 _S«JJx2creating,        or destroying evidence.          38.23 of the Texas         Code    of Criminal

Procedure        includes    evidence     that   is   obtained     in violation      of   Texas   Law

as   well   as    that   obtained    in   violation     of   the   Federal   and    State


constitution. Wilsqn_v1_StatejL311_S1W13d_at 458-59; Smith v. State,165

SAW^3d 361_(Cr1Ap_£ .2005) . The State stated that there was a knife

handle and a phone book in which did not contain relator's prints,

concluding that with the State not being able to present evidence in

this   case,      confirms    that   if relator did not confess to particulars                     of

the crime in the illegal taken statement,                     the State only.Verbalized it

in trial     for slandering purposes which had an impact on the jury's

verdict,     further confirming that with inconclusive DNA Testing results,

the illegal taken statement was over 90% of relator's conviction,                                 and

with relator's ability to prove the statement was                       illegally taken

beyond a reasonable doubt confirms that there was no evidence in which

would have convicted relator. See A11achment_,"E^ where the State relied


solely on the illegal taken statement and the DeGarmo Doctrine, but now

that the court of criminal appeals has completely overruled the DeGarmo

Doctrine (Jacobson v. State,398 S^W^gd 195 (Tex^CrimvA^2^2013)) and is

to be applied retroactively according to West's Texas Digest 2d[100(l)

Courts]     as    the Law of Case Doctrine applies to this case 26185 as well

(Lindquist v. City of Pasadena Texas 669 F.3d 225) , relator is now able
to present the entire initial police investigation of this case,

supported by the investigating record to expose all the Constitutional,

Substantial,        and Procedural errors and violations that took place in

the initial police investigating parts of this case 2618 5.




                                           -5-
                                 III.


According to Evidence_75: As a general rule, a party's failure to
produce evidence within it's control raises the presumption that, if
produced.it would operate against him.
   With the State not being able to present the evidence in this case,
confirms that woithout the illegal taken statement, there is not any
physical or biological evidence, nor was there ever any to support
convicting relator, and with the State not being able to present
evidence in this case, it forces the State to make a determination of
whether the State wants to attempt to prove the statement that was

admitted into evidence was legally taken, or to grant relator relief
of time-served and avoid reversal proceedings.


                I05_§IAT^MtNT_WAS_ILLEGALLY_TAKEN

[PLEASE SEE INVESTIGATING RECORD ATTACHED TO RELATOR'S WRIT OF
 MANDAMUS : APPELLATECASE N0.01-15-00535-CR]

                                   I.


In the initial police investigation, constitutional, substantial, and
procedural rights were violated and affected. The investigating record
in this case 26185 reflects that the police officers visited the child
numerous times although he was classified only as a witness,questioning
and interrogating him about a criminal act, never informing him of his
5th Amendment right of having his parents present before and during
the interrogation/questioning which is a due process violation under
the 14th Amendment of the U.S.Constitution, as well as a parental
notification requirement violation. Moran_v_;__Burbinex475_U_1S_L412x432A
1215 £ol£rado_v^_Conne 11£X479_U^S^157zl^; MirandaA384JKS±at_426^444±
andat 479 ; IK S±_v±_Uashington, 431 U._ S.a^t_18 5; Mi1ler_vx_l£H1i*j±11
U.S. 104,_109^106 ; Mi ncejr_Vx_Ar iz on a_, 437 U.S.38 5xj8 ; Brown_y_;._M is si-

                                   -6-
ssiE£ixi21_Hi2j.2 78A56; IKS^v^ Villegas 404 F.3_d_35_5 ; 0reg_on_v_;_E 1stadA
47 0 U.S.   at   371.

The investigating record also reflects that multiple times the police
officers visited the victim parents at their home which was right next

door to where the witness lived, but instead of the police officers

going to the witness home where his parents would be present, the police
officers waited until the child was at school to quest ion/interrogate
him in a office alone during school hours avoiding parental interference

which is a due process Violation and police coercive conduct. The police
never notified the child's parents of their questioning/interrogating
the child at school, the child was being interrogated without the

informance, notification, or consent of his parents which affected
substantial rights, pursuant to Fed££alwRules_o^_Crj.mi^
establishing that these plain errors were prejudicial. (I11ihois^v^
PerkinsA_496_U^S^292A297_£1990).

                                II.


These violations and errors in the initial police investigation in this
case 26185 led to the child being arrested from school with no evidence
making the arrest illegal. The officers continued to violate due process
rights and affect substantial rights, committing plain errors that were
prejudicial by failing to inform the child's parents that the child had
been arrested and why, and in failing to do so violat£s_Family__C^de_Ann,
 52.02(b). The investigating record in this case reflects that the child
 was arrested at 1100 hours and the child's parents were notified at

 1607 hours, making that a five hour and seven minute delay, which is a
 XJ£l*Il££_£l-gilllX-9°de 52 •-°-1&1 and due process right violation as
 well. jKS^v^ Givosky-Garibay.x_176_F^Supjg_21_102' IH-I^C^R±±995_S^Wx2d
 II2_illij.A££j.Z^Austin_1999); Gonzale s_v_1_Sit ate±_9 _Sj.Wx21_1£I_iA££Ai_
 Dist. 1999);Ljjjtatex_993_S^2 d_6 50x6 55^56^Tex^CrimiA2.P.il999).

                                 -7-
The State statue requires that a child's parents must be promptly told

that the child has been arrested and why and reuires more than just

a phone call. Inre C.R.,995 S.W.2d 778 (Tex.App.--Augtin). In that
five hour and seven minute delay, the coercive police conduct continued

as the police took the child out of the county the crime occurred which
was in Fort Bend County, to another county (Harris County), acting

without legal authority, lodging the child into a facility that was

not approved by the Fort Bend County Juvenile Court and extracted a

statement/confession from the child, making the statement/confession
illegal and inadmissible by law violating Vernon's Ann.Texas Code of
Criminal Procedure art.38.23..Wilsonv^State,311 S.W.3d at 458-5 9;

Smith v. State±165_S^W^3d_361 _(_Cr±A^P-iJQ21) > Mi2J._Xi_1£2.£_ILi_2•£Ii£f.Xa
143__F^3d_534-539 (9th Cir.1998), but there was no evidence against
relator, so although the statement/confession was taken illegally,

that was all the State had so it was secured, admitted into evidence,

and used to convict relator and sentenced him to fifty years in prison.

2£SiEl££_Xi_2ia1s.±2i _2±1±22_221_Lh2.L±2_2i 11^2221) •

                                in.


After the child was certified, the investigating record in this case

which proves the violations and errors that occurred in the initial
police investigation was sealed by the Fort Bend County Juvenile Court
in purpose to hide these violations and errors, which has been hidden
for over twenty years. Relator had no knowledge that the investigating
record in this case 26122 had been sealed, but relator was recently
able to gain possession of the investigating record in this case
establishing "Affirmative Evidence of Relator's Innocence" entitling
him to a live evidentiary hearing Ex_£arte Frankl in ,_7 2_S^W^3d_6 7_1^6 78
(Tex .Cr im .Appj.2002 ); Exparte Tuley,109 S._ W^3d_3 88_^Tex^Cr im^A^^OO^),

                                 -8-
but the State has lost the evidence in this case 26185. Either the State

failed to disclose this favorable evidence to the defense Br a dy y.

Maryland,373 U.S. 83 (1963); Ex_£art e Ad am s,768 S.W. 2d 281 (Tex^C.rim,
A£ExI222)' Ujilte^S^ate^v^Bagley, A73 u'S^_6 67xfr7J[_Xl985); Ex_£arte
Cg.12g.££S—222. S.W. 3d 64 (Texj_Crim^A££y2 010 ), or the District Court
Appointed Counsel Gary M.Faden ignored and neglected the violations and
errors that are clear in the investigating record when appointed to

this case. Either way, now that the court of criminal appeals has

completely overruled the doctrine in which this case was under the
authority of (The DeGarmo Doctrine) Jacobson v. _StateJ_39 8_;SxW^-2-122

lle.£j.2ljg.iA££j.2012) and relator has gained possession of the
investigating record in this case, relator is now able to present the
entire investigating record along with all the violations and errors

that occurred in the initial police investigation of this case 26185.

                                CLOSING

                           REQUEST FOR RELIEF


The statement/confession that was illegally taken and admitted into

evidence and used to convict relator, making that illegally taken

statement over 90% of relator's conviction is proven beyond a

reasonable doubt by way of the investigating record in this ease, along

with support by State, Federal, and Supreme court cases. Flores_v^_

Stat e_j__8 24_SxWx2 d_7 04 .
With relator proving beyond a reasonable doubt that the statement that

was secured and used to convict relator was illegally taken and by law

was inadmissible results to the actual evidence the State claimed to

have had against relator. It has been proven that DNA test results
were inconclusive, with no match according to the official court

reporter's record in this case which requires for the evidence against


                                  -9-
relator to be presented to justify his convict ion.Please see the

following:

           1.)   Without       the    illegal      taken statement...
             2.) With the official court reporter's record reflecting that
                 DNA    test    results      were    inconclusive,with no match...

             3.) With the various parties who submitted their court order
                 affidavits          stating that      they have no knowledge of where
                 the    evidence       in   this    case   is   located and no personal

                 recollection          of   this    case...

             4.) With the State not being able to present the evidence in
                 this    case . ..




There is no support of relator being convicted and sentenced to fifty

years in prison. The State may attempt to redirect the court's

attention as to how guilty relator was in trial reflection but no where

is there mentioning of the             initial police investigation and this is why

the statement carried so much weight.                  The State had no other evidence

against relator other than the illegal taken statement, but again,

after relator was cert ified,the investigating record                        in this case Was

sealed so the    State either failed to disclose this particular evidence

to the   defense which      is   favorable         evidence,      or the   District   Court

Appointed Counsel Gary M.Faden ignored and neglected the clear and

obvious violations and errors that would have resulted this case by law

differently. Relator has spent the last twenty-one years in prison with

the State hiding the           investigating record that exposes violations and

errors   that would have resulted this                case      differently.   Fortunately,

relator gained possession of the investigating record and fortunately,

the court of criminal appeals completely overruled the DeGarmo Doctrine

enabling relator to present these particular violations and errors the

State hid for so many years.                Now that relator is presenting the


                                            -10-
investigating record proving violations and errors that occurred in the

initial police investigation in this case 26185, "ironically" the State

has committed aggravated perjury,      can not locate the evidence,     and

refusing to directly address the designating issues in this case that

occurred in the    initial police investigation. According to Tex .R.App.

Proc *44.2(a2 _Const itut ional Error: If the Appellate Record in a Criminal
Case reveals   Constitutional   error that   is   subject to harmless   error

review, the court of appeals must reverse a Judgement of Conviction or

punishment unless the court determines beyond a reasonable doubt that

the error did not contribute to the conviction or punishment.           Ex_£arte

Thom£so.n_l 53^SvW^3d_416 ; Leday v. State 983 _S jW^ldat,?^; Harrison_v^
U^Sii_3 92_U_1S_1_219 .

Not only did these violations and errors that occurred in the initial

police investigation contribute to the conviction and punishment, but

the State hid these violations and errors for over 20 years by sealing

the record that expose these violations and errors in Juvenile

Proceedings, never disclosing the favorable evidence (With-holding

Evidence) to the defense, tainting the integrity of the Justice System

resulting to unfair proceedings, unfair trial, reversable error, taking

away twenty-one years of relator's life.

                                 II.


Due to all the facts and the official record in this case now being

presented, relator request that this Honorable Court reverse this case
and grant relator the relief in which he is Constitutionally entitled

to. Relator request to be bench-warranted to Fort Bend County if

necessary and immediately released from the Texas Department of

Corrections,    vacating his sentence and charge.

Executed on this 8th day of September,2015.
                                                                  mitted.

                                                                         13.L?
                                                                 #728196

                                -11-
                                                 PRAYER


          WHEREFORE PREMISES CONSIDERED,              Relator,     Jason T.     Pegues #728196,
          respectfully prays that this Honorable Court take into consideration
          all    of the facts     in this Motion and grant relator the relief                    in which
          he    is   Constitutionally entitled to.


          Executed on this 8th day of Se£tember ,2015_•

                                                                                          Submitted,

                                                                                      s   #728196
                                                                  Relator




                                   CERTIFICATE        OF   SERVICE

          I, Jason TAjPegues #728196, relator, being presently confined in
          Walker County, Texas,          do hereby affirm that i have delivered the
          original of this Motion to Enforce Judgement/For Actual Issuance of
          Relator's Writ of Mandamus             to the prison mailroom officials for
          delivery to the following via U.S.Postal service:


                          CLERK   OF   THE   COURT:   CHRISTOPHER      A.PRINE

                             COURT OF APPEALS,           FIRST DISTRICT
                                         301    Fannin   Street

                                   Houston,      Texas   77002-2066

                                                                         SIGNED ON.fJp^^^Fj^
                                                                  ^GNATURE70E--RELAT0R              ^
                                                                   presently incarcerated in Walker County,
          Texas, hereby declare under the penalty of perjury tha the above and
          all that is mentioned in this Motion to enforce Judgement/for actual
          issuance      of relator's     writ    of mandamus      is   true   and    correct.

          Signed on this 8th, day of Se£tember,2015

                                                                                       3^22^%
                                                                        TAS0N   T.    PEGUES    #728196
                                                                        RELATOR:

cc/file


                                                  -12-
ATTACHMENT




 EVIDENCE
   h




                              CAUSE NO. 94-DCR-026185

THE STATE OF TEXAS                 §             IN THE DISTRICT COURT
                                   §
vs-                                §             FORT BEND COUNTY, TEXAS
                                   §
JASON TYRONE PEGUES                §             240TH JUDICIAL DISTRICT

        STATE'S MOTION FOR EXTENSION OF TIME TO RESPOND TO
          DEFENDANT'S MOTION FOR FORENSIC DNA TESTING

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW THE STATE OF TEXAS, by and through its district
attorney, files this State's Answer to Motion for Forensic DNA testing and would
show the following:

        1.    On July 20, 1994, Jason Tyrone Pegues (Movant) was found guilty of
              aggravated sexual assault ofa child, and sentenced to 50 years inthe
              Texas Department of Criminal Justice, Institutional Division. He has
             now filed a Motion for DNA testing.

       2.    Pursuant to Tex. Code Crim. Proc. art. 64.02, the State not later than
             the 60 day after the date the motion is served on the attorney
             representing the state shall: (A) deliver the evidence to the court,
             along with a description of the condition of the evidence; or (B)
             explain in writing to the court why the state cannot deliver the
             evidence to the court.

       3.    The State would respectfully request an extension of time to file its
             response.

       4.    This is the State's first request for extension of time in this case.
       5.     The undersigned is one of three attorneys responsible for all appellate
             matters for the Fort Bend County District Attorney's Office and is
             involved in the preparation of other direct appeal briefs or post
             conviction writs.

       6.    The State is in the process of obtaining affidavits regarding the
                                                                          4



             location of the evidence to assist the Court in determining whether to
             order forensic DNA testing in this case.
       7.    A realistic time that the State believes it could have its response filed
             in the present case is June 29, 2015.
       8.    Therefore, the State would request an extension of time until June 29,
             2015, to file its response. If there is any way to complete the State's
             response before that date, the State will forward its response to the
             Court as soon as it is completed.
      9.     This extension is not sought for the purpose of delay.


      WHEREFORE, PREMISES CONSIDERED, the State prays that this
Honorable Court grant this motion and extend the deadline for filing the State's
response in this case to June 29, 2015.


                                             Respectfully submitted,


                                             JOHNj.HARRITY,III
                                             ASST. DISTRICT ATTORNEY
                                             Fort Bend County, Texas
                                             State Bar Number 09133100
                                             301 Jackson Street, Room 101
                                             Richmond, Texas 77469
                                             Phone:(281)341-4460
                                             Fax: (281) 238-3340
                                             John.Harrity@fortbendcountytx.gov
                            CERTIFICATE OF SERVICE


      This is to certify that a true and correct copy of the foregoing instrument has
been sent to Jason Tyrone Pegues, Huntsville Unit, 815 12th Street, Huntsville,
Texas 77348 on the date of the filing of the original with the Clerk of this Court.


                                              Mattie Sanford


    Certificate of Compliance with Texas Rule of Appellate Procedure 9.4(0(3)

      In accordance with Texas Rule of Appellate Procedure 9.4(i)(3), I, John
Harrity, hereby certify that tine foregoing electronically created document has been
reviewed by the word count function of the creating computer program, and has
been found to be in compliance with the requisite word count requirement in that
its word count with regard to those portions of the brief subject to the word count
requirement is 556 words.




                                              John Harrity
                         CAUSE NO. 94-DCR-026185


THE STATE OF TEXAS             §           IN THE DISTRICT COURT
                               §
VS.                            §           FORT BEND COUNTY, TEXAS
                               §
JASON TYRONE PEGUES            §           240TH JUDICIAL DISTRICT


 ORDER ON STATE'S MOTION FOR EXTENSION OF TIME TO RESPOND
        TO DEFENDANT'S MOTION FOR FORENSIC DNA TESTING



      On this date, the Court considered the State's Motion for Extension of Time
to File its Response to Defendant's Motion for DNA Testing.             After due
consideration, the State's Motion is GRANTED.         The deadline for the State's
Response is now extended to the June 29, 2015.



      Signed this     day of                     , 2015.




                                        Hon. Thomas R. Culver, III
                                        Presiding Judge, 240th District Court
ATTACHMENT




 EVIDENCE
 M-DCR-02B186
' ORDER
  Order
  3647064




                                        CAUSE NO. 94-DCR-026185

            THE STATE OF TEXAS               §            IN THE DISTRICT COURT
                                             §
            VS.                              §            FORT BEND COUNTY, TEXAS '
                                             §
            JASON TYRONE PEGUES              §            240TH JUDICIAL DISTRICT


                ORDER ON STATE'S MOTION TO ENTER ORDERS SO THAT THE STATE
                 MAY RESPOND TQTHE DEFENDANT'S MOTION FOR FORENSIC DNA
                                         TESTING

                   On this date, the Court considered the State's 'Motion to Enter Orders so
            that the State may Respond to the Defendant's Motion for Forensic DNA Testing".
            In order for this Court to make the findings required by Tex. Code Crim. Proc. art.
            64 this Court hereby ORDERS:

                   1. Former Assistant District Attorney, James Sidney Crowley is ORDERED
                      to file an original and three copies of his affidavit within 30 days of this
                      ORDER with the Fort Bend County District Clerk's Office specifically
                      addressing his recollection, if any, regarding their receipt, delivery,
                      handling, chain of custody, maintenance, storage and condition of the
                      evidence in this case, including the blood and hair from the complainant
                      and the defendant in this case, along with any records supporting the
                      same;

                   2. Former Assistant District Attorney,Teana Watson is ORDERED to file
                      an original and three copies of her affidavit within 30 days of this
                      ORDER with the Fort Bend County District Clerk's Office specifically
                      addressing her recollection, if any, regarding their receipt, delivery,
                      handling, chain of custody, maintenance, storage and condition of the
                      evidence, including the blood and hair from the complainant and the
                      defendant in this case, along with any records supporting the same.
                   3. Court Reporter Lorie Crawford is ORDERED to file an original and three
                      copies of her affidavit within 30 days of this ORDER with the Fort Bend


     ROUTEDTOOOURT «• «* ^
      RT'D TOD. CLERK      /"H^U
. I
         County District Clerk's Office specifically addressing her recollection, if
         any, regarding her receipt, delivery, handling, chain of custody,
         maintenance, storage and condition of the evidence, including the blood
         and hair from the complainant and the defendant in this case, along with
         any records supporting the same and any policies regarding the
         destruction/disposal of said evidence between the time of the defendant's
         trial to date.
      4. A representative from the Houston Police Department's Crime
         Laboratory is ORDERED within 45 days of this ORDER to file an
         original and three copies of his or her affidavit with the Fort Bend
         County District Clerk's Office specifically addressing their recollection,
         if any, in HPD Case # 140481893 or 140481893B and LAB#L94-159,
         regarding their receipt, delivery, handling, chain of custody,
         maintenance, storage and condition of the evidence, including the blood
         and hair from the complainant and the defendant in this case, the knife
         handle and telephone book along with any records supporting the same
         and any policies regarding the destruction/disposal of said evidence
        between the time of the defendant's trial in 1995 to date.


        Further a representative from the Houston Police Department's Crime
        Laboratory shall state in their affidavit: (1) Whether the evidence
        recovered in the case still exists; (2) If the evidence still exists, is it in a
        condition that makes DNA testing possible; (3) Whether the evidence
        has been subjected to a chain of custody sufficient to preclude the
        possibility of substitution, tampering, replacement, or material
        alterations; (4) whether the evidence in this case was previously
        subjected to DNA testing and (5) If the evidence was previously
        subjected to DNA testing, are there newer testing techniques that provide
        a reasonable likelihood of results that are more accurate and probative
        than the results of the previous test.

        In making this determination this Court ORDERS that a representative
        from the Houston Police Department's Crime Laboratory make necessary
        arrangements or seek further orders from this Court to have the evidence
        that is not presently in their possession delivered to their lab from anyone
   currently in possession of the evidence.

   If any evidence is missing or has been destroyed relating to the present
   case the affidavit shall state the date of destruction or an explanation on
   why the exhibits can no longer be located and the approximate date of
   their loss.


5. Courtney Head, Martin Lopez, and/or a representative from the Houston
   Forensic Science Center is ORDERED within 45 days of this ORDER to
   the Fort Bend County District Clerk's Office specifically addressing their
   recollection, if any, in HPD Case # 140481893 or 140481893B and
   LAB#L94-159, regarding their receipt, delivery, handling, chain of
   custody, maintenance, storage and condition of the evidence, including
   the blood and hair from the complainant and the defendant in this case,
  the knife handle and telephone book along with any records supporting
  the same and any policies regarding the destruction/disposal of said
   evidence between the time of the defendant's trial to date.


  Further, Courtney Head, Martin Lopez, and/or a representative from the
  Houston Forensic Science Center shall state in their affidavit(s): (1)
  Whether the evidence recovered in the case still exists; (2) If the
  evidence still exists, is it in a condition that makes DNA testing possible;
  (3) Whether the evidence has been subjected to a chain of custody
  sufficient to preclude the possibility of substitution, tampering,
  replacement, or material alterations; (4) whether the evidence in this case
  was previously subjected to DNA testing and (5) If the evidence was
  previously subjected to DNA testing, are there newer testing techniques
  that provide a reasonable likelihood of results that are more accurate and
  probative than the results of the previous test.

  In making this determination this Court ORDERS that Courtney Head,
  Martin Lopez, and/or a representative from the Houston Forensic Science
  Center make necessary arrangements or seek the assistance of the Fort
  Bend County District Attorney's Office to obtain additional orders from
  this Court to have the evidence that is not presently in their possession
          delivered from anyone currently in possession of the evidence to their
          lab.


          If any evidence is missing or has been destroyed relating to the present
          case the affidavit(s) from Courtney Head, or a representative from the
          Houston Forensic Science Center shall state the date of destruction or an
          explanation on why the exhibits can no longer be located and the
          approximate date of their loss.

       6. A representative from the Fort Bend County District Clerk's Office is
          ORDERED to file an original and three copies of an affidavit specifically
          addressing regarding his recollection, if any, regarding their receipt,
          delivery, handling, chain of custody, maintenance, storage and condition
          of the evidence, including the blood and hair from the complainant and
          the defendant in this case, along with any records supporting the same
          and any policies regarding the destruction/disposal of said evidence
          between the time of the defendant's trial to date.


          The affidavit shall also state whether any exhibits are missing or have
          been destroyed relating to the present case. If any of the above named
          items are missing or destroyed, to state the date ofthe loss or destruction.

      It is further ORDERED that the affidavits ordered above should be
sufficiently detailed to allow this Court to make findings of fact.

      The Fort Bend County District Attorney's Office shall make copies of the
court reporter's record and photocopies ofthe exhibits admitted during trial and the
offense report available to any of the Affiants named above that have been ordered
to provide affidavits upon their request for the same.

      Upon receipt of these affidavits, the District Clerk shall immediately mail a
copy to Applicant and the Appellate Division of the Fort Bend County District
Attorney's Office.

      The State will have 30 days following the date that it receives all of the
affidavits listed above or 60 days from the date of this order, whichever is later to:
(A) deliver the evidence to the courts along with a description ofthe condition of
the evidence; or (B) explain in writing to the Court why the state cannot deliver the
evidence to the Court.

      The clerk of the Court is ORDERED to send a copy of this order to Jason
Tyrone Pegues and to the Appellate Division ofthe Fort Bend County District
Attorney's Office.

Signed tfesyfc? day ofJa >U^g_              2015.



                                          Hon. Thomas R. Culver, III '
                                          Presiding Judge, 240th District Court




                                                                  FILED
                                                              ?0!5JUN2U PM Is 1*7



                                                            * CLEBK DISTRICT COURT &•
                                                               Tort rfmh r.n. rx
ATTACHMENT




   "C"




 EVIDENCE
                                                                   ANNIE REBECCA ELLIOTT

                                                                         DISTRICT CLERK
                                                                     Fort Bend County, Texas

                                                                                                          (281)341-4516
                                                                                                       Fax (281)341-4519


 July 20, 2015


 To: John Harrity, State's Appeal Attorney
     Fort Bend County District Attorney's Office
     1422 Eugene Heimann Circle, Room 20234
        Richmond, Texas 77469


 Re:        Cause No.           94-DCR-026185
                                The State of Texas vs Jason Tyrone Pegues


Dear Mr. Harrity:

 Please find enclosed the following:

AFFIDAVIT SUBMITTED BY LORAINE CRAWFORD.




DISTRICT CLERK ANNIE REBECCA ELLIOTT
Fort BenckCounty, Texas

                   vru
        Deputy District Clerk Lisa Tucker
                                            \La^                                            JUL 20 2015
        Telephone: (281) 341-4516

                                                                                     DISTRICT ATTORNEY'S OFFICE
CC:       Jason Tyrone Pegues
          Huntsville Unit
          815 12th Street
          Huntsville Tx 77348

                                       ACKNOWLEDGEMENT OF RECEIPT


Received By Fort Bend County District Attorney:




Print
              »• QfijioJ^
   7      hhs
                             MAILING                                                        PHYSICAL
                       301 Jackson Street                                  1422 Eugene Heimann Circle, Room 10142
                    Richmond, Texas 77469                                             Richmond, Texas 77469
                                                   http://www.fortbendcountytx.gov
                                                    Departments - District Clerk
                                        Cause No. 94-DCR-026185

THE STATE OF TEXAS                                   *            IN THE DISTRICT COURT

VS.
                                                     *            FORT BEND COUNTY, TEXAS

JASON TYRONE PEGUES                                  *            240th JUDICIAL DISTRICT




STATE OF TEXAS                      )

COUNTY OF ROCKWALL                  )                            AFFIDAVIT




        LLoraihe Crawford, was the Official Court Reporter for the 240th District Court ofthe State of
Texas from 1991 until March of2008. I now reside in Fate, Rockwall County, Texas.
        Ihave avague recollection ofreporting in the case ofState vs. Pegues, but Ihave no specific
recollection ofthe case, nor ofthe exhibits offered and/or admitted into evidence. However, I do
remember mat itwas the policy and procedure ofthe court reporters in Fort Bend County to keep exhibits
during atrial or hearing until the proceeding was concluded. At that time, it was the court reporter's
responsibility to log the exhibits and then to submit the exhibits and the log to the District Clerk. Iam
certain Ifollowed that procedure, and there should be an original copy ofthe log in the Court's file. That
is all Iremember about mis specific case. It is also possible another court reporter reported ahearing or
trial in this case. Itwas Judge Culver's policy to make anotation on the left margin ofthe docket sheet
"reported" ifIwas the court reporter for the case. Ifthere was asubstitute court reporter, it was his policy
to mark "reported by..." with the name ofthe court reporter who reported that day.
        I have relinquished my certification as acourt reporter in the State ofTexas afew years after I
retired in 2008.

        Dated this the   jiL day ofJuly, 2015,

                                                  LoraineCrawfordyCSRNo. 1365
                                                  460 Price Drive
                                                  Rockwall, Texas 75087
                                                  (972) 567-2505
                                                   CLLorieLu70l@AOL.com
           FILED
      SSI5JUU6 mm it

       clerk: ejSTfiicr zmm
         FOR? BtK'DCO.. T.X
         Silvia Guevara
                                                               ANNIE REBECCA ELLIOTT
                                                                      DISTRICT CLERK
                                                                  Fort Bend County, Texas

                                                                                                        (281)341-4516
                                                                                                 Fax(281) 341-4519


 July 24, 2015


 To: John Harrity, State's AppealAttorney
     Fort Bend County District Attorney's Office
        1422 Eugene Heimann Circle, Room 20234
        Richmond, Texas 77469


 Re:         Cause No.          94-DCR-026185
                               The State of Texas vs Jason Tyrone Pegues


 Dear Mr. Harrity:                                               *

 Please find enclosed the following:

 AFFIDAVIT SUBMITTED BY LORI WILSON AND COURTNEY HEAD.




 DISTRICT CLERK ANNIE REBECCA ELLIOTT
Fort BendfCounty, Texas
By: MAj/ffi, .\n 0\iD^
       Deputy District Clerk Lisa Tucker
                                                                                                        OFFttfc
       Telephone: (281)341-4516




CC:      Jason Tyrone Pegues
         Huntsville Unit
         815 12th Street
         Huntsville Tx 77348



                                        ACKNOWLEDGEMENT OF RECEIPT

Received By Fort Bend County Disjtn'ct Attorney

  j nature
Signature     . /                   y


Print Name


7/77//Z
                           MAILING                                                    PHYSICAL
                      301 Jackson Street                               1422 Eugene Heimann Circle, Room 10142
                    Richmond, Texas 77469                                       Richmond, Texas 77469
                                              http://www.fdrtbendcountytx.gov
                                                Departments - District Clerk
M-OCR-028185
AFFI
Affidavit




                                          CAUSE NO. 94-DCR-026158



             STATE OF TEXAS                                    IN THE 240th DISTRICT COURT

             vs.
                                                         §

             JASON TYRONE PEGUES                         §    OF FORT BEND COUNTY, TEXAS


                                         AFFIDAVIT OF LORI WILSON

                    BEFORE ME, the undersigned authority, personally appeared Lori Wilson, who,
            after being duly sworn, stated as follows:

            "My name is Lori Wilson. I am of sound mind, over the age of 18 years, and competent
            to make this Affidavit. I have personal knowledge of all facts stated in this Affidavit.

            "I am employed by Houston Forensic Science Center, Inc., a local government
            corporation that operates as the Houston Forensic Science Center ('HFSC' or the
            'Center'). I am the Center's Quality Director. On April 3, 2014, HFSC assumed
            responsibility for substantially all forensic operations of the City of Houston, including
            the forensic laboratory formerly known as the HPD Crime Lab.

            "HFSC has authorized me to execute this Affidavit in response to the 'Order on State's
            Motion to Enter Orders so that the State May Respond to the Defendant's Motion for
            Forensic Data Testing' (the 'Order") issued on June 26, 2015, by the 240th District Court
            of Fort Bend County, Texas, in connection with the captioned proceeding.

            "The Center does not possess any policies regarding the destruction or disposal of the
            evidence described in the Order.

            "The Center has no knowledge of, or records or things pertaining to, the evidence
            described in the Order, other than as described in the Affidavit of Courtney Head, which
            Affidavit was executed on July 17, 2015, in connection with the captioned proceeding."


                                                               'vhc            7/?L
                                                             Lori Wilson

                    SWORN TO AND SUBSCRIBED before me on the _G^day of M\J™
            2015.



                           LAURA MAYOR
                          NOTARY PUBLIC
                          STATE OFTEXAS
                       MY COMM. EXP ft/91/17§
                                                   Solo Page
 44-OCR-02618G
 AFFI
 Affidavit
 3885680


                                    CAUSE NO. 94-DCR-026158



STATE OF TEXAS                                 §       IN THE 240th DISTRICT COURT

vs.                                            §

JASON TYRONE PEGUES                            §      OF FORT BEND COUNTY, TEXAS


                                 AFFIDAVIT OF COURTNEY HEAD

       BEFORE ME, the undersigned authority, personally appeared Courtney Head,
who, after being duly sworn, stated as follows:

"My name is Courtney Head. I am of sound mind, over the age of 18 years, and
competent to make this Affidavit. I have personal knowledge of all facts stated in this
Affidavit.

"I am employed by the City of Houston and assigned to the Forensic Analysis Division
of the Houston Forensic Science Center.         My current job title is Criminalist
Specialist/Supervisor - Forensic Biology, and I have been in my current role since
January 4, 2010.

"On April 3, 2014, Houston Forensic Science Center, Inc., which operates as Houston
Forensic Science Center (the 'Center"), assumed responsibility for substantially all
forensic operations of the City of Houston, including the forensic laboratory formerly
known as the HPD Crime Lab.

"I am executing this Affidavit in response to the 'Order on State's Motion to Enter Orders
so that the State May Respond to the Defendant's Motion for Forensic Data Testing'
(the 'Order") issued on June 26, 2015, by the 240th District Court of Fort Bend County,
Texas in connection with the captioned proceeding (the 'Case').

"My only 'recollection' regarding 'HPD Case # 140481893 or 140481893B and
LAB#L94-159' arises from the following items and documents currently in the Center's
possession:

             1. A plastic bag containing an index card to which a square piece of gauze is
                attached. The square of gauze (approximately 2" x 2") appears to have a
                reddish brown stain located in the center. 'L94-159' has been marked on the
                index card.

             2. A flip-top tube containing a small piece of gauze (also located in the plastic
                bag noted above containing the index card). 194-159' has been marked on
                the tube.
        3. Twenty-four pages of documents, accurate copies of which are attached to
           this Affidavit as Exhibit 'A.'

"I have not opened the plastic bag or the tube described above.

"Other than the items and documents described above, I have no personal knowledge
regarding the current existence of evidence recovered in connection with the Case. The
piece ofgauze described above may be in a condition that makes DNA testing possible.
"I have no personal knowledge regarding the chain of custody of the plastic bag or the
tube described above or whether evidence in the Case previously has been subjected
to DNA testing.
"If evidence in the Case previously was subjected to DNA testing, newer testing
techniques may be available that provide more accurate results than previous testing,
depending when the previous testing was conducted.

"I have no personal knowledge of the present whereabouts of evidence related to the
Case other than the items and documents described above.

"I have no personal knowledge that evidence related to the Case is missing or has been
destroyed.

"I understand that Lori Wilson, another employee of the Center, also is executing an
Affidavit in response to the Order. To the best of my knowledge, no other person
employed ormanaged by the Center has information related to the Case that is different
from the facts stated in this Affidavit and in Ms. Wilson's Affidavit."



                                                   Courtne

        SWORN TO AND SUBSCRIBED before me on the \i                       day ofOW
2015.


                     LAURA MAYOR
                    NOTARY PUBLIC           :
                    STATE OF TEXAS          .                        ate of Texas
                  MYCQMM.EXP.8/21/17J
                                                                                     CO


                                                                                     ij23           Olr-    c83
                                                                             Q              I. V;
                                                                                                    o
                                                                                                    !-C
                                                                                                        •   m
                                                                                                            >
                                                                             UJ                     CI —

                                                                                                    C£f
                                                                                                            0)
                                                                                                            ZJ
                                                                                                            ©
                                                                                     CM             ,S1:>   a


                                                                             LJL                            &>
 8U8P@8!i$                                                                      CHARGES FE£P-CAUSE NO.
                                                                                 o


  MttJfflafcg"** ^                                           ^ *L ll             SIMM
                                                                                 ao»*r
                                                                                  GHlra
                                                             race       8BX<
                                                                                 onto**
        B58B2SSSTSSS5XSan           ST*             Tor                 MT
                                                                                 O StefeM
                                                     BOB     RACE
COMPLAiWTfS)                                                                    orrBm A&J&lJUBZ.
                                                                                                     cury
 ^Egg^gggtg^                                   fa^           *
                                                             *W         sec
                                                                                INCtOENTNa hQtj$IJfi%
        NAMSOfeX, Md«» MM ft La*}                    DOB
                                                                                DATE OF OFFENSE /J?-Jgg- ?3
                                                             RACE       tax
                                                                                DATgauaMirrFP Jr-ff-^V
                                                     DOB     RACE       SEX

LOCATION OF OFFENSE /$&Q^                      U2uaOJL&-jEULlAJL                                                 3




LIST EVIDENCE 8UBMnTED.AND FROM WHOM OR WHERERECOVERED.
          U124J0M y w&iHL lip^sjcw* TIEm&L


SUGGESTIONS ABOUT EXAMINATION OR ANALYSIS - COMMENTS ABOUT CASE                              Z&J3Z *?•&&..
  W             rp*S>,         fO^iwfr^ftr €>f L£JAlAL-^LJ^^^lLL.
(PtaaM Print)
SUBMfmNG OFFICER
                                              tetoHWaLnQ
                                KAME/Ftel MkfcBe WBaU Uafi       .    CLAsancA-npN
                                                                      CLASSIFICATION
                                                                                VnpH   LMPmvEE mo
                                                                                       IMPLOYEENO.   nmnw«u<
                                                                                                     CManwsHrr
FOR LABORATORY USE ONLY

 RECDBY              £M                          .iff                &tafc T
                                                                                            I" "                  w               MWi?




                                          9ft «KVS•
                              rf-VWaw*'




                                      ; v:»*P£^*?Ww:*^,B'*-:!,-               .. y>^--•*•«//'•*< : k..:.U-:-.-.:   Sf^.i,
                                                                    •*fsRi.
       otm^riMm ts ess? l\&m *$:&.-.


        •8»J8S9W»aSB*BBBpii
                                                                                                                            VI
                                                         /
                          8aa& sais
                          Fafeio Hair
                 3.       Ot&ar      .
                                                                   -'i-ft

                                                                                        S*v?vii

£                        «       •       HOUSTO* MlW^i«BtfUfiiMt '                    •'•-.* V "'• ^ii^^l^l^
                                                   OFFENSE REPORT                   Incident no. .*4W8*W:*- .,-J
'«miiiiiMtiiri«w»«»««2jy *• »»*«*•*»* MM**"**1*

                                                    SUPPlgSENT(S) L>T* *

No-0005                                                                     )f*^»
Dffenee- SEXUAL ASSAULT (RAPE) / BY CUTTINO INSTRUMENT
                                         Street Ideation information
Number-         16603 "ama-WIHTER 8RXAR                                 Typa-             Suffix-
Apt no-           Name-16603                                      TypQ-               Suffix-
Date of offenBe-12/28/93                                       Data of eupplewent-0l/0.v/9«
Compl(s) Leet-SINBLETON                          First-MARTHA           Middle-
              Last-
                                     Reeovered stolen vehicles information
    Stored-                                         by-                              PM- 1&00) 000-0000
Offloerl-S.J. ANDERSON                           Empf-067721 Snift-i Olv/StetlonOUV
                                                 SUPPLEMENT NARRATIVE

THIS SUPPLEMENT IS 6LIN6 6ENERATE0 IN ORDER TO REQUEST THAT THE HPD CRIME LAB
ANALYZE THE RAPE KIT AND THE COMPLAINANT'S CLOTHING, THAT ARC TAGGED UNDER THIS
CASE NUMBER IN THE HPO CRIME LAB, FOR EVIDENCE OF A SEXUAl ASSAULT




Supplement entered by »                 67 7?i




                                                   END    OF   PAGE   TWO
MlaBBtftVitf ,'j> ^   it2




  vQPWBBC

iMW'Owi'iQ
                                                 HOUSTON POLICE DEPARTMENT
                                                     PROPERTY DIVISION
                                        TEMPORARY RELEASE OF PROPERTY P^CEIPT
                              V\                                                              TAG NO.           6*CX
DAY OF WEEK                                                       mt
                                                                  l
                    CASE WO. i tl '\i\                                                 n*TE       .' ~ fs"*°H
                    I,      fcttr't C-it^Ur                      assigned to the                       .-'I


Division,hereby,certify that : hav° r*'                             hi? below listed property from the
property Division for the purpose                           f:
                                                                                         : ABORATORY ANALYSIS
                    COURT APPEARAN-rE

              mOPEBTf OH COURT —OBW MUST BE ttETimKED••.-OPFRI^
           ITEM^ NO. OR DSSCR;Pri.OV ™ ' ,;'•' •
                                                         ««**»•>     °**f t
                                                                ROOM liwoit-fc




                     OFFICER RKCSJVJNO, !»HiP'\r." «                                            EMPLOYEE NO. j^j&li^
                                                                                               "EMPLOYEE no. '            ->'••
                     PROPERTY flFHlCKK_p _„*_...

                             THIS SECT?OK IJ-H> r'                           ••\:*'r    TO COURTS

                     BVIOKNCK KEPT           l«Y OVHT:




                                                                                        i-ni'»T   ON
                     lECFJVKO HV
                                                                                                              DATE

                     SI ON A ru P F. O P HH' F '• « ! ?«•

                                                                         v     ,n       •woi'KPry room
                         this sgrtJon. mvf r> • • .v
                                                                                                       i- :»ipt has
                      I.
                                                                                                          rrfjm         Of!

                                                                                                   .'•O'.'RT RECEIPT
                     ALL PR
                                                                                                  • -     ••:    \'C.


                               •nun sm,;>;                                      HOUSTON POLICE DEPARTMENT                           , KSii;;-;'-e3* -'."..^*» mu^ PEGUES
ON MARCH 23.19.94 THE FOU OWING ITCH WAS TfANSFF«*FS *0 e.TMTJNPSON FOR
DNA    ANALYSTSt
A PORTION OF FROM JASON "YRONE PSS'JcS
THE REMAINING EVIDENCE HAVE SEi» ?.3«ITTE; »ta .rf* =.•••• E«r»* BOON.

Supplement entered by ••«           SCfiOA
Oate cleared- 03/0*5 o«


                                                                             "V        \Y
                                                                                   y'V, \
                 e
            0)
        \
        1

    \
                 h0
        1




1
                        AAoaisl^M JL%ik^l>%^Ug%t j^pejjj^fafl.flfrldciice Record                                 »**•. '•«' •1
g Number
                                                                                                     nft

HorkedBy     A>/,y      BmpjM^£
                             i&iDhfoton A//iB^Or\fi*^|0(B^tWtwc^44i;
                                                                                                     DivbiDm/>>/>.ii-/ Ajjj
enae
                                                                                                     B£E
idartTyper EvM^Pbuad |Wf SafeKeeping (fall) Eli Invert pij|Property Officer's Sign. &Brop.*                ^Sv^-^                n

                Bar f^ode Sticker   DcseripHSon CQaanglty, Make »Mnde8, Serial t, AmyDamage, etc.)


>£&GS
                                        ;->?Mir^ sfoii IM J U                                  J                      —
 Investigative Division

 Dale Sent i£'5-cY^                          Dale Property Tagged,


     The property listed oa the reverse side was authorized by your Division to be lagged in the Property Room. Disposition
     Information isrequired bythe Property Division.                                                                               ^

     (cSoXtoo-o^°f*'Pr0,Wrty,d"e'^SiS°' ™'f0m MUST*retun>edl0**Propwt,r*°°mw,*h,eq(1P)**
                   Hold for Cotirt Case
                   Defendants Name                                                      6.    Release to Owner (or Authorized Person)
                                                                                               Owner's Name
                   Charge Filed
                       it Filed In
                                                                                               Date &Time Notified to Reclaim Property!
                   Hold for>r runner
                              further Investigation:
                                      investigation:
                   Signaruire oWnv^jaatrMShift Commander                   ^/k9              , ♦ Method of Notification;

                   Required                           MutAA
                                                                                        7. Dispose of as Authorized byCity Ordinance
           3.      Hold for possible Surely or Indemnity
                   Bond Agreement.                                                              (thr only afittAt proptny b no longer ttttdedm
                                                                                               nUtnee orfor investigation, ond at! rmnobk iffotu
                   Typeof Bond Required:                                                       to At rtlum At property toAt owmrhot beene*
                   Person must be advised that he has 30 days to                               baustS byAt InvetttgoUve BMrfwy*
                   secure bond and retreive property.
                   Name of person to whom release was refused:                         8.     Transfer of Responsibility:
                                                                                              Division transferred to:
                   Date &Tims notified that property would be                                 Authorized by:                  '.        _____
                   returned:
                                                                                               (NOmAmhet&ng Pino* MUSTbt issfgntito
                                                                                               DivtHou Accepting Tnvaftt tfJt«p»riW%/
                   •Method of Notification
                                                                                       9.      Destroy Property as Ordered byCourt:
           4.      Hold for Property Hearing:                                                  (Court Otdertfor obstruction ofproperty to bt kept on
                   Hearing Date:                                                              JtttbyAt hmUgMiwDivitim).

           5.      Photograph & Release to Owner:
                   Dale &Time Noiified to Reclaim Property:
                                                                                       »Method ofNotification: Indicate if in person, by
                  •Method of Notification                                               phone, or by mail, (If property value is$200 or
                                                                                        more, mail must becertified, return receipt).
                                                                                        Return address on envelope should include the
                  'Hote: Imvsiigaior is responsiblefor photo- (_y V                     Division and Investigator's Name..
                  graphingproperty BEFORE it is released to
                  osner).



         ^ K;Number \A(Vfe 1K{ jO                                                                         Date Tagged A>F>-12 *v~ *\\ |ime_ I3L& §                —
—.


      .   .
              i


                  n't-rr',' i*'y
                   .   .


                                   L-inii   as;
                                                    i   .. i    ...      .,   rij, f
                                                                                                               nwtto S|i__
                                                    «>>sT . . . .      if
                                                                               :       Vrrffa Officer's Name                                 _£2t£ ft^h
                                                                                                                                      Division
mse
      'TO •Si Ck^cM11 ^caUo« IffiftS tog-ife^ Officer's Signature & BnipJ
      Type: EvIdL>                                                 Houston Police Property Division
                                                      Disposition Authorization
 Investigative Division                                             Incident No.

Date Sent ^y fl 5 1TO5 9 Date Property Tagged.                                     _Tag Number




            I.     Hold for Court Case
                   Defendants Name                                            6.   Release to Owner (or Authorized Person)
                   Charge Filed __^_                                               Owner's Name                   •.
                   Court Filed In                                                  Date &Time Notified to Reclaim Property:
           2.      Hold for further Investigation:                                 'Method of Notification?
                   Signature of Investigative Shift Commander
                   Required          .__                   _^
          3.       Hold for possible Surety or Indemnity                      7. Dispose ofas Authorized by City Ordinance
                   Bond Agreement                                                   (Useonlyafter Atproperty h no longer********
                   Type of Bond Required:                                           evidence orfirInvestigation, andoB monebte efforts
                                                                                    toAt return At property toAt owner hot been e»
                   Person must be advised that he baa 30 days to                    homtdbyA*investigative DhMon}
                   secure bond and relreive property.
                   Name of person to whom release was refused:                     Transfer of Respoosibi
                                                                                   Division transferred to:
                   Date &Time notified that property would be                      Authorized by:
                  returned:
                                                                                   (WW Authoring Person MVSTbe outgnedto
                   *Method of Notification
                                                                                   DitMon Accepting trantjtt oftotsponeMtity)

                                                                             9.    Destroy Property as Ordered by Court:
          4. Hold for Property Hearing:                                            (Conn Ordersfir destruction ofproperty to be kept on
             Hearing Date:                                                         file byAcbivesttgatin Division/.

          5.      Photograph & Release to Owner:
                  Dale &Time Notified 10 Reclaim Property:
                                                                            • Method ofNotification: Indicate ifmperson, by
                 • Method of Notification                                     phone, or by mail, (If property value is$200 or
                                                                              more, mail must becertified, return receipt).
                                                                              Return address on envelope should Include (he
                 •.Vote: Iitwxttgtuor is responsiblefor photo                 Dh Lsfon andInvestigator's Name.-
                 graphing propertyBEFORE it is released to
                 owner).



                                                                                                  ,**~
~£j££±
           Da,e                              ' Signature ofInv#tigative Officer                           Employee Number
         Property Room Use Only
                                                                                               Property Room Use Only
       Final Supervisory Review by:
                                                                                             Letter Disposition Review by:
       Name                         Date
                                                                                               Name                        Date
 • Ko. HPM001I
               -               Uoiisioa Mke jjgggtoggHjj^^jy g*aj Evidence Rea»rd                                        r»K«- I .«« |
Ntmto MfTVlSl&MS                          '                       ~j SlDateTagged &SJagj °\^J|iu.e Jp CA              I 3.N94 5
»V 2 5 B95 9
--   ^   -•-   vfwe*
                              HOUSTON POLICE DEPARTMENT
                                  PROPERTY DIVISION
              |j      i TEMPORARY
                        lyiruttAKX KSi,JSA3E
                                   RELEASE OF PROPERTY RECEIPT
                                                       RECEIPT
ay of WEEKj£^e#asL                                               TAG m. SACf1,MCH jLlCfj
          CASE NO. \4QJgl6T3-g                   . •        DATE 1HVT5"
          i. E> M* John^cQ                  >a   PROPERTY OFFICES            ££ -\(ju*~           EMPLOYEE MO.    Pf*?:
               THIS SECTION USED FOR RETURN OF LABORATORY RECEIPT


          OFFICER RETURNING LABORATORY RECEIPT^                 .       BMP. NO..
          PROPERTY OFFICER RECEIVING RECEIPT                            5MP.NO♦

          DATE LABORATORY RECEIPT RECEIVED
          EVIDENCE KEPT IN LABORATORY;




            .WHITE COPY ORIGINAL, YELLOW COPY PROPERTY ROOM, PINK COPY OFFICER)
                    iiOUSttt
                                                                 ideiace Record"          '   Efagj/ / Qf r



                                                 CompIJQwner j^feji ***&Ad i                                                                    i*M -^°l      ,   .._     ...c,..




                                                           ,v......:.
                                                                                  ..* >•••<      ;*y v-:rz~"""
                                                                                                                                                                          £>ACG'
day of ',•:::-:•;                 I/O                                                                                                                vn                   6AcJ"
                                                                                 PTT                                                                 XO.


                                                                                                                                                ' - 5= 94,
                                                                                                                              fn'mr 6lo
Di vis ien >V. ? r /t v, ••; -»;• •',                                                                                 .'•=-. ~S property fron the
Proper~y         ".".v 1 5iv-            :"c <

                                                                                                                      C           ••.••••:•"•••.:o?y                 ANALYSTST>
              PROP3FH :      S!S*.,TS,.T :2t   f   . tit
                                                                                              rUBNEC' UN 3"SV]SN<7) DAYS
                                                                                              73 ",. "**??g'g-» ' 'BBig: —*S -•..—.••> 6~    fe_^ J^t^&*                                                      2HPL0TEI NO.JMli
                                                                                                              .:'




                                                                                                                                                 "      ao.OM



                                                                                                                                                     -/            "iturn of;

                                           J--*-'                                                                                                    :OURT RECEIPT


         Jl_j2t_LU^.                                                      fj-AHtis Mo&i&r                                                            r.rvi                       0.1 ami




                                                                                                                                                            -:     '•'• . jo .




                                                                                                       '.. ••.="••!       yfN-> COPY OFFICER)
                                              Houston Police Property Division J«
                                                      Disposition Authorization
                                                                                                                 /£                //
Investigative Divisi                        tymviv    hJfVJtvM
                                                                                   0.


Date SentMAR 29 ]m % s Date Property Tagged,                                               _Tag Number,


  The property listed onthereverse aide was authorized by your Division tobe tagged in the Property Room. Disposition
  in formation is required by the Property Division.
  Indicate the current status ofthe property, date, and sign. This form MUST be returned to the Property Room within ten (10) days.
  (General Order700*1)


        1.     Hold for Court Case                                                 6.      Release to Owner(orAuthorized Person)
               Defendants Name                                                             Owner's Name
               Charge Filed                                                                Date & Time Notifiedto Reclaim Property:
               Court Filed In

        2.     Hold for further Investigation^                                            * Method of Notifications

 A             Signature ofInrastiutive^SbM Commander
               Required         %£ rY/&*******
                                                                                    7.     Disposeofas Authorized by City Ordinance
                Hold for possible Surety or Indemnity                                       (Use only after At property Is nolongerneeded'at
                Bond Agreement.                                                             evidence arjbrtitv^^wi, and f&mcaabU efforts
                Type of Bond Required:         .                                            to Ae return As property to At.omerhasbeet) «-
                Person must be advised that he has 30 days to                               housedby the Investigative Division)
                securebond and reireive property.
                Name of personto whom release was refused:                          8.     Transferof Responsibility:
                            -
                                                                                           Division transferred to:
                Date & Time notified that property would be                                Authorized by:
                returned:
                                                                                            (NOTE; Authorising Person MUSTbe assigned to
                                                                                            Division Accepting Tnmsftr ofPcsponsMtsy)
                'Method of Notification
                                                                                    9.      DestroyProperty asOrdered by Court:
        4.     Hold for Property Hearing:                                                   (Court Orders fir destruction efproperty to be kept*
                                                                                            file by Ae bwestigativt Division),
               Hearing Dsie:
        5.     Photograph & Release to Owner:
               Date& Time Notified to Reclaim Property:                             / j* Method of Notification; Indicate if In person, by
                                                                             '..-•' I/ phone, orbymail. (Ifproperty value It$200 or
              • Method of Notification
                                                                             j/                                                   Houston Police Property Division
                                                            Disposition Authorization


Dale Scot ^J±m_\_ Dale Propctty Tagged                                                           Tag Number ^ g , /~ '
    The property listed on the reverse side was authorial by >our Division lo be U«ej in U:e Property Room. Disposition
    irjorrns?:oo is required bythe Property Division,
    Iruficaie the cu„eir>UU,!us of the property, date, and sign. This htm NiUST he returned to the Properly Room within ten (10) days
    {General Order 700-H                                                                                                                               * "



                1.    Hold for Court Case
                      Defendants Name                                                       6.   Release lo Owijer (or Authorited Person)
                                                                                                 Owner's Name
                      Charge Filed _
                      Court FiK'd In                                                             Date * Time Notified lo Reclaim Properly:
                      Hold for flrther Imesligslion:
B*                    Signature of J«cstigatiy*&ffl Commander
                                                                                                  Method of Notification:


                                                                                            1. Dispose of as Authorized by City Ordinance
               3.     Hold for possible Surety or Indemnify
                      Bond Agreement.                                                             (Ihr only after the property it no longer needed as
                                                                                                  e\idtnce orfor investigation, and oilrttenable efforts
                      Type of Bond Required:                                                      to ikt return the property to the o*nerhas been «•
                      Person must beadvised (hat he has 30 days lo                                kimtdby the Inrtulgalhr Division)
                      secure bond and retreive property.
                      Name of person to whom release was refused:                           8,   Transfer of Responsibility:
                                                                                                 Division transferred lo:
                      Date &Tim; notified that property «ou!d be                                 Authorized by;                                  .
                      nturned:
                                                                                                 tSVTZ; Avlhonjng Penen Ml'STbe *,'.'J-"wrf lo
                                                                                                 ul*s!in Aerepiing TVj/i.;.',/ ?f£t>f#n.-J.:••. i -•_ ^^^—-jrffjjrn address on envelcpe should include ihe
                     \\>'e; In *s/>£,mr is rn-owbUfor photot "                      "^""""-"©ivivion and imfftig'iltafJp Nawe.-
                     gropowg property BEFORE !t is released lo
                     -wucr).         ,




          '->-?» H».   OCKTQl |                                                                 f,
                                                                               ... I •
 -" . • '                                               Houston Police Property Division
                                                                Disposition Authorization
 invcsiiB,iive DivKJUVEWLiS SEX-CRIMi
 Date Sent_?Bl?J?*iDale.Property Tagged                                                               Jag Nuniber M/y

      Se^7-f",0d°Vl!C ZT****? 'U.'h0ri"dby >0Ur Div'i,ion ,0*ta«*dia *< ?f
                                                                                                 more, mail must be certified, return receipt),
                                                                 3Y~—               i   3E?s     Kiturn address on envelope .should include the
                       l'.'-ve: Ls'ttiigaior is rt pen; Me for "photo-"                 "J"X"~~Division and In\eis F^me*-
                       &raphh,s proper!) BEFORE ii is relraud to                        " /) >•>&     'y /? /                     _ _,

                                                                                                       /y-
          > -        '.->- =S e--*


                     Date
                            A_,_,.                               jL.\d&&3k3tssx..
                                                            Signature of Investigative Officer                               Employee Number
                Property Room Use Only                                                                            Property Room Use Only
                                                                     (J
                                                                    ••• i
           Firal Supervisory Review by:                                                                         Le.'ter Disposition Review by:
           Name                             Sate                                                                  N'ame                        Dstt
r» •/••«. i-o-tM)»u
 DAY     of ke£k \Mc3a^€^Ja.v-il                                                                                                                 TAG NO. 5AC.fiJfVj^ i""V                           :.\30RAT03Y AXALYSIS
                 PROPSRTY OR COIJRT RECEIPT MUST 3E AKTUBNED IN SEVEN (7) DAYS
              HEM SO. OR D2SC                                                              ANNIE REBECCA ELLIOTT
                                                                    DISTRICT CLERK
                                                                Fort Bend County, Texas

                                                                                                    (281)341-4516
                                                                                                Fax (281) 341-4519

   July 27, 2015


  To: John Harrity, State's Appeal Attorney
      Fort Bend County District Attorney's Office
        1422 Eugene Heimann Circle, Room 20234
        Richmond, Texas 77469


  Re:         Cause No.       94-DCR-026185
                              The State of Texas vs Jason Tyrone Pegues

  Dear Mr. Harrity:

 Please find enclosed the following:

 AFFIDAVIT SUBMITTED BY DEPUTY CLERK FROM THE DISTRICT CLERKS OFFICE.



 DISTRICT CLERK ANNIE REBECCA ELLIOTT
 Fort Bend County, Texas

                                 Ajuu ilru
      Deputy DistricTCIe'rkTisa Tucker
      Telephone: (281) 341-4516
                                                                                    JUL 28 2015

                                                                             DISTRICT ATTORNEY'S OFFICE
CG:     Jason Tyrone Pegues
        Huntsville Unit
        815 12th Street
        Huntsville Tx 77348



                                   ACKNOWLEDGEMENT OF RECEIPT

Received By Fort Bend County District Attorney

Signature


Printl Name       •




                          MAILING
                                                                                    PHYSICAL
                      301 Jackson Street
                  Richmond, Texas 77469
                                                                   1422 Eugene Heimann Circle, Room 10142
                                                                              Richmond, Texas 77469
                                           http://www.fortbendcountytx.gov
                                            Departments - District Clerk
                                        Cause No. 94-DCR-026185


 STATE OF TEXAS                                     §      IN THE DISTRICT COURT OF

 vs
                                                    §      FORT BEND COUNTY, TEXAS
 JASON TYRONE PEGUES                                §      240TH JUDICIAL DISTRICT COURT


                                               AFFIDAVIT



           My name is Lisa Tucker. I am of sound mind, capable of making this affidavit, and
 personally acquainted with the facts herein stated:
           The office of the Fort Bend County District Clerk is the custodian of records. Attached are
 3 pages of records from the above mentioned cause.
         In response to the "Order on State's Motion to Enter Orders so that the State May respond
 to the Defendant's Motion for Forensic Data Testing order signed on June 26, 2015, by the 240tfl
 District Court of Fort Bend County, Texas.
        As of today's date and to the best ofmy knowledge the only exhibits in our possession are
listed on the attached 3 page list provided by Court Reporter. The listed exhibits are stored here
at the Fort Bend County District Clerks Office 1422 Eugene Heimann Circle Richmond, Texas
77469. As of today's date no log exist or has been found showing sany past record ofthe exhibits
being checked out.

        Also, as of today's date no one has checked out any of the attached listed exhibits and all
listed exhibits are here in custody at the Fort Bend County District Clerks Office.

       These 3 pages of records are kept by District Clerk ANNIE REBECCA ELLIOTT in the
regular course of business, and it was the regular course of business of the District Clerk for an
employee or representative of District Clerk ANNIE REBECCA ELLIOTT, with knowledge of the
act, event, condition, opinion, or diagnosis recorded to make the record; and the record was made
at or near the time or reasonably soon thereafter.

          The records attached are the original or exact duplicates of the original.


AFFIANT:


   *~V\J-yu               )aj~p IIj2~                   DATE: ~1~ oCh V5
Deputy District Clerk Lisa Tucker


                                                ORIGINAL
Before me, the undersigned authority, personally appeared   \_x'^ZX.         \KJcA^v>
20 \^> .                                            "" ~              0

NOTARY PUBLIC IN AND FOR FORT

                                                                     IRMA CORTEX
                                                                  Notary Public, Stateof Tsxas
                                                                 My Commission Expires 06-20-2011




                                          ORIGINAL
                                                       Shelf


                JASON PEGUES


                CAUSE # 26,185 and 26,341

                STATES EXHIBITS

                #1  STATUTORY WARNING OF JUVENILE BY MAGISTRATE
                #2  SECOND MAGISTRATE APPEARANCE FORM
                MAGISTRATE'S DETERMINATION OF A JUVENILE'S
                COMPETENCY TO MAKE A WRITTEN STATEMENT
                DEFENDANT'S EXHIBITS
                #1   STATEMENT
                #2   CERTIFICATION AND RESOLUTION
                #4   MINUTES FORT BEND COUNTY JUVENILE BOARD
                #5   CITY OF SUGARLAND/FORT BEND COUNTY JUVENILE BOARD




        Mim.




     M




    m




   Hi
    mm
     m
.HSw-ESffilif
   JASON PEGUES
                                 1-26,185
   TRIAL: JULY 18TH THRU 2f)TH         /'/      5   SHELF:
  PUNISHMENT: 50 YEARS TDCJ            ''                    BIN:
  STATE'S EXHIBITS:
  01. THRU 15. PHOTOS
  16. PHOTO LINEUP
      (NO #17 SX-ENTERED)
  IB. THRU 20. PHOTO LINEUPS                S
  23. THRU 24. PHOTOS
  27. PHOTO
 30. BLACK. PANTS
 31. MEDICAL RECORDS
 32. STATUTORY WARNING           '•%
                                  %\
 33. magistrate's CERTIFICATE
 34. JUVENILE WARNING
 35. RAPE KIT ENVELOPE
 35A. RAPE KIT
36. STATEMENT
37. STATEMENT
38. CAMISOLE
39. SWEATER
DEFENDANT'S EXHIBITS:
01. DR. COX REPORT
                                                                  m
    JASON   PEGUES            fl26,185
    JANUARY 31,      1995                   SHELF   n   BIN
H   CHARGE:   AGGRAVATED SEXUAL ASSAULT
              ATTEMPTED CAPITOL MURDER
              BURGLARY OF A   HABITATION
    HEARING: EXAMINING TRIAL AND WRIT HC.#I
               EXAM.TRIAL-DEFT.BIND TO GRAND JURY
               WRIT HC.ttl-BONDS SET ON EACH CHARGE
    STATE'S EXHIBITS
    I.    Through 8     Photos - (Copies)
    9.    Magistrate's Verification - (Copy)
    10.   Confession - (Copy)
    10A. Second page of Confession - (Copy)
    II.   Statutory Warning - (Copy)
    12.   Statement - (Copy)
    13.   Photo - (Copy)
m
                                                              ^o: ,
                             M-DCR-02618S
                             LETT
                             Utter*



                                                               ANNIE REBECCA ELLIOTT
                                                                      DISTRICT CLERK
                                                                  Fort Bend County, Texas

                                                                                                      (281)341-4516
                                                                                                  Fax (281) 341-4519


 August 04, 2015


 To: John Harrity, State's Appeal Attorney
     Fort Bend County District Attorney's Office
       1422 Eugene Heimann Circle, Room 20234
       Richmond, Texas 77469


 Re         Cause No.          94-DCR-026185
                               The State of Texas vs Jason Tyrone Pegues

 Dear Mr. Harrity:

 Please find enclosed the following:

AFFIDAVIT SUBMITTED BY ATTORNEY TEANAV. WATSON.

                                                                                   RECEIVED
 DISTRICT CLERK ANNIE REE                                                                AUG 04 2015
 Fort Bep

By-
                                                                                  DISTRICT ATTORNEY'S OFFICE
      Deputy DlStrtfet Clerk Petra Lozano
      Telephone: (281) 341-4516


                                      ACKNOWLEDGEMENT OF RECEIPT

Received By Fort Bend County District Attorney:

Signature                       II     ~' —

       r7T7STATE OF TEXAS      §
                    §
COUNTY OF FORT BEND §

                                              AFFIDAVIT

        My name is Teana Watson, I am over eighteen years old and of sound mind and
competent to make this affidavit. I was one of the Assistant District Attorneys who prosecuted
the State of Texas vs. Jason Tyrone Pegues in Cause No. 94-DCR-026185. I ceased working
in the Fort Bend District Attorney's office in 1996. It has never been my practice to hold onto
evidence and I do not have any evidence from this case, nor do I have any information to provide
or any recollection regarding the location of any evidence in this case.



                                                Signature
                                                    itiira of
                                                           r\*P Affiant
                                                                Affiant   ^""""   —•

                                                Teana V. Watson




SUBSCRIBED AND SWORN THIS
                               M-DCR-02S185
                               LETT
                               Lettan
                               3705668                             ANNIE REBECCA ELLIOTT
                                                                          DISTRICT CLERK
                                                                      Fort Bend County, Texas

                                                                                                          (281)341-4516
                                                                                                      Fax (281) 341-4519


 August 06, 2015


 To: John Harrity, State's Appeal Attorney
       Fort Bend County District Attorney's Office
       1422 Eugene Heimann Circle, Room 20234
       Richmond, Texas 77469


 Re:         Cause No.          94-DCR-026185
                                The State of Texas vs Jason Tyrone Pegues

Dear Mr. Harrity:

Please find enclosed the following:

AFFIDAVIT SUBMITTED BY MARTIN LOPEZ.
                                                                                      RECEIVED
DISTRICT CLERK ANNIE REBECCA ELLIOTT
                                                                                          AUG 06 2015
Fort Bend County, TerfaS
                                                                                    DISTRICT ATTORNEY'S OFFICE
       Deputy District Clerk Petra Lozano
       Telephone: (281) 341-4516


                                         ACKNOWLEDGEMENT OF RECEIPT


Received By Fort Bend                District Attorney:

Signature
  gnaturer        /                 ft


Print Name



Date          ^



CC:      Jason Tyrone Pegues
         Huntsville Unit
         815 12th Street
         Huntsville Tx 77348



                            MAILING                                                        PHYSICAL
                        301 Jackson Street                                 1422 Eugene Heimann Circle, Room 10142
                      Richmond, Texas 77469                                          Richmond, Texas 77469
                                                  http://www.fortbendcountytx.gov
                                                    Departments - District Clerk
                FlUa-aaiS 32:2'     -r ini.'&3.;:>3'   04-FUS-2015 02s2?                 From:8323944091                                                    Pa?e:2-'6


94-DCA-026185
AFFI                                          ^^oc^'OZcv^s)
                                                  Houston Police Department
                                              EMPLOYEE SWORN AFFIDAVIT

          STATE OF TEXAS                                                                DATE: 08/04/15
          COUNTY OF HARRIS                                                              TIME: 08:22

                                                 Statement of Person Under Oath

          BEFORE ME, the undersigned authority, personalty appeared Martin Lopez, wfro upon heing
          duly sworn, deposed and stated as follows:

          My name is Martin Lopez. I am 40 years of age, and my date of birth is 03/10/75. My employee
          number is 115994 and I have been employed, with the city of Houston for app^oxiraatply 15
          years. I am assigned to the Houston Police Department. Property Division, as a Sr.
          Microcomputer Analyst My work number is 832-394-4096. The facts stated herein are true and
          correct, except those stated on Mormation and belief, to the best of my knowledge

          During the first week of June, Fort Bend County DA Investigator John Bohannon requested
          assistance from the Property Division in finding information related to articles that had. been
          previously tagged into the HPD Property fCoom under case 140*81893.

           A search in the Property Division's Evidence Management System did not show any item
           information under case 14048J893. While doing farther research I looked in the Division's
           closed out files and found vwo invoices for case 140481893. The first invoice had a tagging date
           of 12-28-93 and the second invoice had a tagging date of 05-25-94. The invoice for evidence
           tagged on 12r28-93 contained the following: barcode »BACF (: Sexual Assault Kit) and barcode
           - BACH (1- bag containing clothes). The invoice for evidence tagged on 05-25-94 contained the
           following: barcode - C7D9 (Vial of blood, Hair, Saliva).

          Attached to both -invoices was an "HPD Property Division Temporary Release of Property
          Receipt" form which stated that all items under baicodes BACF, BACH, and C7D9 had been
          taken for Court Appearance on 07-19-95. This "HPD Property DivisionTemporary Fvelease of
          Property Receipt" form also stated that aft items- undsr barcodes BACF, BACH, and C7D9 were
           kept by the 240th eo;xt on 07-19-95.
           I have attached copies of the two invoices and the "HPD Property Division Temporary Release
           of Property Receipt" form with this affidavit.

           On June 4, 2015 I made a copy of the two invoices and the "HPD Property Division Temporary
           Release of Property Receipt" form and bad these documents notarized by Sgt. Lance Johnson. I
           then provided the notarized copies of these documrats to Investigator John Bohannon on mat
           date.


           I was not employed by the Houston Police Department at the time when the evidence under case
           140481893 was tagged j»*%tke Property Room or wrien this evidence was taken and kept by the
           Houston Polite UepiKUKBt                                                     Ov.i?rinN.-08/O'i/15
           Internal Amur; Division


           Page 1 of 2 Page                                             Initials: J^J   Date: B'H'tT
EK-AU3-2B15 32:27               Fr.jm:8323944091                                                    Pt?e-:3-'6




      court. At no time did I physically handle these item-;, nor was I part of the chain of custody of
      these items.



      Finally, although I have fully cooperated and answeied all issues presented in tiiis matter to the
      best ofmy ability as ofthe date ofthis statement, thfe incident occurred 9 weeks ago. Therefore,
      I hereby reserve fee right to supplement and/or amend this statement should additional facts be
      brought to my attention Through further investigadon, subsequent reflection on the matter,
      because of an honest defect in the perception ofthe events), or the common foibles ofhuman
     memory.


     Ihave completed 16 years ofschool and can read and write the English Language. I have read
     this statement in its entirety and certify that itis correct and true to the best ofmy knowledge. .



        Mftf-h^ Upcz
     (Name: Printed)                                                       (Signature)


     Subscribed and sworn to before me this 'fiU day af Mf&UYT                      SlQ/Z.

     Notary Signature: &LwtJi 6. i£aa.*s*CC                    (NotaryStamp/Seal)

                                                                              BfWT&CrW^m
                                                                                NOTARY PUBLIC
                                                                                STATE OF TEXAS
                                                                            JWCqMM.EXP.10p/17




     Hounon PoliceDepartment                                                        Dm* Primed: 0S/M/15
     Internal AJfsHs Division


     Page 2 of2 Pages                                           Initials: -^~ Date: ^^'fSr
                          iiousio                              lit Prof                    idemce Record                    Pfcfii' / of
Case Number ,&&*/'-M-91 ft                                         Date Tagged __g-jfcgC /*$3 T§me                   /&
Authorized By_^L____Brnr^j_f£__ MviitoiA-g',c!5!&S Officer's Name 5D/r'4, fi\ Division 5 tJ •/*• f3?"
Offcnso /fr g.^fW _^^__£- Loca»o" i_jg____2j g___g                                                            U&Vl4frr\       1M&7
Incident Type: EvWJ^Found Q Safe Keeping (Jail) O Invest [__]     Property Officer's Sign; & Emp.i?
                  Bar code Slicker    Description (Quantity, Make ,Mo/r K/r
                                                                                                               •I   PI
                                                                                                                    jfc=!_=££=LLJL
                                                                                                      *Mti»iilte
                                                                                                MHHF
                                                                                       NOTARY PUBLIC
                                                                                       STATEOFTEXAS
                                                                                    MYCOMM..EXP.t0ff/17
                                                                                         A(Jt*Xr ^y/^/j
04-WJG-2015 02:28   Frofn:B3S39*W091   PaBc:5''6
  04-RUS-2015 02:23              From:B323944091                                                              Po9e:6-'6

                                                                   sr"-^r-'


                                                 houston police department
                                                    "property division
                        .    i         , temporary release of property receipt
DAY    OF   WEEK      WafeeflW                                                                   TAG NO. J\l\&MCH&&,
               CASE NO. \^0Jg(81^D                                               DATE .."7""H^5'
                                                                   assigned to the ^(jfe^ fctfe
Division,hereby,certify that I have received the below listed property frotc the
Property Division for the purpose of:                          *
              yCQURT APPEARANCE^                         :NVESTIGATION                       LABORATORY ANALYS :.S
           FBpPEETY OB COI7RT RECEIPT MUST BE BETITRNED IN SEVEN ff) PAtB_
      '" ITEM NO, OR DESCRIPTION' OF,l',pl'R0PERTYrAirLiSTkD ON PROPERTY 'ROOjTiNVoTcr;'


                   Cnmpf- rjo-^'^                        ---           ,j
                OFFICER RECEIVING PROPERTY (V W> i^**^^                                              EMPLOYEE NO.C"f3^\
                PROPSRTY OFFICER                   JL£:                                             [eMPLCYEE N0.FJZ7^'
                             i=wsB=sB«*aaoaan:

                            THIS SECTION USED FOR RELEASE OF EVIDENCE TO COURTS

                EVIDENCE KEPT BY COURT;




                   .Raj ^/iW^l^io^iVgf^xBta^
                RECEIVED BY.T.S.O-^^^Ujr7                            IN 20fif4) COURT ON 7/W^"
                                                 PRINT
                   SIGNATURE OF RECEIVING 0FF1C1.A

                      THIS SECTION USED FOR RETURN
                                                                £
                                                               OF EVIDENCi?~TO
                                                                                                       r" r
                                                                                           PROPERTY ROOK

                I,hereby,certify that all property signed out on this receipt has
                been satisfactorily cleared in the Property Division by return of;
                   ALL PROPERTY                          PfcFTIAL PROPERTY                              /COURT RECEI'T
                                                                                                                                    )
DATE        % ££l ^">            PROPERTY OFFICER                     ti SXb^-s-f                     EMPLOYEE NO. P.*-.'**?
                            THIS SECTION USED FOR RETURN OF LABORATORY RECEIPT


                   OFFICER RETURNING LABORATORY RECEIPT.                                                     ,EMP.NO.

                   PROPERTY OFFICER RECEIVING RECEIPT                                                         F.MP. NO.

                   DATE LABORATORY RECEIPT RECEIVED___                                         RANDY
                                                                                               "TOIlY PUBLIC
                   EVIDENCE KEPT IN LABORATORY;                                                   STATE OF TEXAS
                                                                                             m?GmMr®$r4m
                                                                                  ^ttaaaWMaamnaaiiniii \imwammaenu m ttmosuxm   /



                       (WHITE COPY ORIGINAL, YELLOW COPY IROPERTY HOOM/WNK COPY OFFICER)
 rojtn Nn WPrhOniO?
ATTACHMENT




   "D*




 EVIDENCE
-• wO*ato***y-^--*w-^lawC                                                     VOLUME VII OF 8 VOLUMES
                                  14                                                                       ... .: -   ~3                       •--•-a^^fe>***tt*#^a^^*miiawa)Wa^*i«a>«Wfci«M^llitfB»^M3aifeliWB»tetel




               1                                Thompson.

               2                                                            (Whereupon,   the witness,    MONICA

               3                                THOMPSON,                   having been duly sworn,      testified

               4                              ias follows:)

               5                                                            DIRECT   EXAMINATION


               6                 Q              (BY MR.                CROWLEY)      Would you state your name

               7                 for         the jury,                     please?

               8                 A              My name is                   Monica Thompson.

               9                 Q              It's not Margie Thompson?

            10                   A              No.


            11                  Q               My mistake.                    How are you currently

            12                   emp lbyed?

            13                   A              I'm not employed.

            14                  Q              What are you doing right now?

            15                  A               I'm going to law school.

            16                  Q               Back           in,         I believe,   around March or around

            17                  that area of                           1994,    how were you employed?

            18                  A               I worked                   for the Houston   Police   Department

            19                  criine             lab         as      a   criminalist.


           20                   Q              What            is      a   criminalist?

           21                   A              A criminalist is a person that does

           22                   sci       antific testing on evidence as selected from

           23                   crime              scenes.


           24                   Q              Could you just tell us what your education

           25                   and         background is?



                                                                                                               175
'«-W**4fa«A&4-tt.        •a^w*a»aew»ta*tt3MB^^                           fejaaMtitiiawaaia^^                              •




                     1                A          I have a bachelor's and a master's degree

                     2                in biology from Sam Houston State University.

                     3               Q           Any particular type of training you

                     4                received?


                     5               A           I received training from the FBI                            in

                     6               Quantico, Virginia;                  also, training from the HPD

                     7               training laboratory; and training at different

                     8                seminars and conferences throughout the United

                     9                States on DNA analysis.

                    10               Q           DNA,    is that -- we've heard a lot about

                    11               chromosomes and matching up different

                    12                fingerprints?

                    13               A           Yes.


                    14               Q           Have you on few or many occasions had the

                    15               opportunity to examine rape kits to determine

                    16               the presence of semen?

                    17               A           Many.

                    18               Q           All right.        Ma.       Thompson,                let me show you

                    19               what's        been marked as                 State's         exhibit number 35;

                    20                and I will ask you if you can identify that.

                    21                A          Yes,    I can.

                    22               Q           What    is    that?

                    23               A           It's    a    sexual   assault                 kit.

                    24               Q           And there appear to be some writing and

                    25                numbelrs on there.               Can you identify those?



                                                                                                                    176




                    15               result of your DNA testing?
ATTACHMENT




 EVIDENCE
PSGlitS v. STATE, No. 01-95-01008-CR., December 18, J997 - TX...    hltp://easelaw.fihdlaw.eorn/tx-court-of-appeals/]012i21.hlrnl




                                                          > FOR LEGAL PROFESSIONALS



         Court of Appeals of Texas,Houston (ist Dist.).



                                        PEGUES v. STATE
                    Jason Tyrone PEGUES^ Appellant, v. The STATE of Texas, Appellee.

                                                   No. 01-95-01008-CR.


                                                   » December 18,1997

        Before SCHNEIDER, C.J., and O'CONNOR and MARGARET GARNER MIRABAL, JJ.

        Gary M. Faden, Sugarland, for Appellant.John F. Healey, Jr., John H. Harrity, JH, Richmond,
        for Appellee.

        OPINION ON MOTION FOR REHEARING

        We overrule the appellant's motion for rehearing, withdraw our previous opinion, and
        substitute this in its stead.

        Jason Tyrone Pegues, the appellant, was found guilty by a jury ofthe offense of aggravated
        sexual assault. Punishment was assessed at 50 years in prison. On appeal, the appellant
        argues the trial court erred in (1) not entering written findings of fact and conclusions of law
        on the voluntariness and legality of his confession and (2) overruling his motion to suppress
        his confession.      We affirm.

        Background

       The offense for which the appellant was tried occurred on December 28, 1993. On March
       3, 1994, Officer Anderson went to Willowridge High School to arrest the appellant. After
       the arrest, Anderson transported the appellant to the command station in downtown
       Houston and brought him before Judge John Joneitz, a magistrate judge who administers
       statutory warnings to juveniles. Judge Joneitz administered the statutory warnings to the
       appellant.

       Afterwards, the appellant was placed in a holding cell at the downtown command station,


                                                                                                              2/7/201'J2:16P?.'*//
r'EGUES v. STATE, No. 01-95-01008-CR., December 18, 1997 - 'IX..         http://cas.elaw.findlaw.com/tx-.co.urt-of-appeals/1012121.htral


        which had been designated as a juvenile holding facility by the juvenile boards ofHarris and
        Fort Bend Counties. Anderson typed the appellant's statement as he stated it to her.
        After Anderson typed the appellant's statement, she gave him the opportunity to correct it.
        Anderson then took the appellant back to Judge Joneitz's chambers, where Judge Joneitz
        privately asked the appellant to read the statement back to him. Judge Joneitz asked the
        appellant some questions that were designed to enable him to determine if the statement was
        given freely and voluntarily. Judge Joneitz determined the appellant gave the statement
        freely and voluntarily and certified that the appellant signed the statement in Judge Joneitz's
        presence.


        After conducting a pretrial hearing on the voluntariness ofthe appellant's statement or
        confession^ the trial court denied the appellant's motion to suppress his confession. The
        appellant re^-urged his objection to the admission ofthe confession at trial, but the trial court
        overruled it and admitted the confession into evidence.

        The appellant testified during the punishment phase ofthe trial. When asked ofhis
        feelings about the events that took place on December 28, 1994, the appellant said he was
        sorry. He said he regretted what had happened to the complainant and assumed full
        responsibility, saying he had just made a mistake. He said he had been attending a
        rehabilitation program that involved therapy for sexual offenders. On cross-examination,
        the prosecutor elicited the following testimony from the appellant:

        Q (by Crowley): In fact, Mr. Pegues, I would suggest that you're not sorry at all for raping
        [the complainant]; but you're very sorry that you're looking to go to the penitentiary, aren't
        you?

        A    (by the appellant): No, sir.        I'm sorry of the fact that I did something like that.

       Motion to Suppress the Confession

       In point of error two, the appellant claims his confession was taken in violation of
       Tex.Fam.Code § 52.02.1

       Relying on the DeGarmo doctrine, in our original opinion we held the appellant waived this
       complaint because he admitted he committed the offense during the punishment phase of
       the trial. DeGarmo v. State, 691 S.W.2d 657, 660-61 (Tex.Crim.App.1985). %In his
       motion for rehearing, the appellant argues we took his statement at the punishment phase
       out of context and that it was not an unequivocal confession. He argues DeGarmo should
       not apply here.' We disagree.

       The DeGarmo doctrine provides that, if during the punishment phase, a defendant confesses
       to all the elements ofthe crime for which he has been found guilty, he waives any error that
       might have occurred during the guilt stage of the trial/" Id.; Deleon v. State, 925 S.W.2d
295, 296 (Tex.App.-Houston [1st Dist] 1996, no pet.).


0f 4                                                                                                                2/7/2013 2:16 FM
PEGUES v. STATE, No. 01-95-01008-CR., December 18, 1997 - TX...       http://caselaw.findlaw.com/tx-court-of-appeals/1012121.html



         The appellant, responding to a question clearly referring to the rape, expressed remorse for
         raping the complainant. His confession, which he claims should not have been admitted,
         also stated he raped the complainant. * Neither statement admitted to using a knife during
         the attack. Thus, the appellant's statement at the punishment phase did not confess to all
         the elements of aggravated sexual assault. The DeGarmo doctrine does not apply squarely
         to this case but its rationale does.

        The DeGarmo doctrine has been called a common-sense rule ofprocedure. See
        McGlothlin v. State, 896 S.W.2d 183, 187 (Tex.Crim.App. 1995). This is so because a
        defendant who complains of the improper admission of evidence,, a trial error, would at most
        be granted a new trial. Id. at 188. Upon retrial, the defendant's judicial confession to all
        the elements of the offense would be admissible.          See Tex.R.Crim.P. art, 38.22, § 5
        (1979).     Therefore, a new trial would be pointless, as the trier of fact would hear the
        defendant's confession to the offense.

        The same reasoning applies in this case. Here, the appellant did not admit to all the
        elements of aggravated sexual assault, and so did not waive all error occurring during the
        guilt phase. However, his judicial confession to the rape matched the confession he argues
        was erroneously admitted. The DeGarmo reasoning applies here. Assuming the
        confession Was erroneously admitted and the appellant was granted a new trial, his judicial
        confession, that he was sorry he committed the rape, would be admissible at the new trial.

        We conclude the appellant's admission during the punishment phase waived any error that
        may have occurred concerning the admission of his confession at the guilt phase ofthe trial.

        We overrule point of error two.

        Failure to Enter Findings

        In point of error one, the appellant argues the trial court erred in not entering findings of
        fact and conclusions of law regarding the confession's voluntariness.            As stated above, the
        appellant waived any error that may have occurred with regard to the admission ofthe
        confession. This includes the entering of findings of fact and conclusions of law following
        a hearing on voluntariness.

        We overrule point of error one.

       We affirm the judgment of the trial court.

       FOOTNOTES

       L    Section 52.02 provides in pertinent part:(a) A person taking a child into custody,
       without unnecessary delay and without first taking the child to any place other than a
       juvenile processing office designated under Section 52.025 ofthis code, shall do one ofthe
       following: *        *       *       *     *       *(2) bring the child before the office or

0f 4                                                                                                          2/7/2013 2:36 P.M
PEQUES'v. STATE, No. 01-95-01008-CR., December 18, 1997 - TX...     http://easelaw.findlaW.com/tx-court-of-appeals/1012121.html


         official designated by the juvenile court ifthere is probable cause to believe that the child
         engaged in delinquent conduct or conduct indicating a need for supervision; [or](3) bring
         the child to a detention facility designated by the juvenile court.Tex.Fam-Code § 52.02(a)
         (1996).

         O'CONNOR, Justice.

        Copyright © 2013 FindLaw, a Thomson Reuters business. AH rights reserved.




0f 4                                                                                                         2/7/2013 2:16 PM
                                        MR.    JASON T.       PEGUES      #728196
                                                 HUNTSVILLE          UNIT
                                                 815    12th     STREET
                                          HUNTSVILLE,          TEXAS      77348
                                                                                                    FILED IN
                                                                                             1ST COURT OF APPEALS
                                                                                                 HOUSTON. TEXAS
           SEPTEMBER 8th,          2015

                                                                                               SEP 1 0 2015
           TO:    CLERK    OF    THE    COURT:    CHRISTOPHER            A.    PRINE                >PHERiA. PRINE
                                                                                             CHRISTOPI
                  COURT    OF    APPEALS,       FIRST DISTRICT
                                                                                          CLERK
                  301   Fannin     Street
                  Houston,       Texas    77002-2066




           Re;    FILING    A    MOTION       IN REFERENCE          TO   APPELLATE     CASE NUMBER:01-15-00535-
                  CR




           DEAR    CLERK    OF    THE    COURT:


                 ENCLOSED IS A          MOTION WITH ATTACHMENTS                  IN REFERENCE TO        APPELLATE

           CASE NUMBER:          01 z1 5z005.35-QR,         SO IF YOU WILL PLEASE FILE THIS IN THE
           HONORABLE       COURT SO THAT          IT MAY       BE    HEARD AND RULED       ON,     I WOULD GREATLY

           APPRECIATE       IT.    THANKS       FOR    YOUR    TIME      AND   ASSISTANCE.




cc/file:




                                                        1   of   1
Ik UnVt

          7*73«f8                                V




                                           hi-   .»/ED
                                           &HTOF'
                                           STON, TL

                                        SEP1! 0 iOl
                                  [ "'""STOPHER A. pr«v/E
           CIerJC ofThe Courf :
           Chrf«top»ieKA-RinE
          CwrT"of /VpeALs, first T*sfr,ct
          3 01 pAnnVn StreAf
          Hov stoai ;"Texas 1*700z-zoioic,